PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/123,677
Filing Date: September 06, 2018
Appellant(s): NAGARAJA et al.



__________________
Mahmoud Munes Tomeh 
Reg. No. 67,436
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/02/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Rejections of Claims 1-3, 5, 6, 8-12, 14-18, 20-24, 26, 27, 29 and 30 In View of Kangude and Dimou.

A. Neither Kangude Nor Dimou Teach Or Otherwise Render Obvious “providing information identifying a first time offset between a first time associated with a measurement performed by the user equipment and a second time associated with a measurement gap or a time value of a serving cell of the user equipment” Of Claim 1.
1. On p.5-8 of the Appellant’s brief, Appellant argues that Kangude does not discloses the limitation “providing information identifying a first time offset between a first time associated with a measurement performed by the user equipment and a second time associated with a measurement gap or a time value of a serving cell of the user equipment” as in claim 1. In response examiner respectfully disagrees.
As stated in Kangude (US 2008/0267131 A1), "(Para. 0023), In addition, an easy optimization that reduces latencies is for the user equipment to provide the DL timing difference between the two base stations (the source and the measured) along with the measurements. This is possible by letting the user equipment get the measured base station's frame and sub-frame synchronization". 
providing information identifying a first time offset between a first time associated with a measurement performed by the user equipment and a second time associated with a measurement gap or a time value of a serving cell of the user equipment”, as recited in claim 1.

B. Neither Kangude Nor Dimou Teach Or Otherwise Render Obvious “receiving information identifying a second time offset between the second time and a third time, wherein the second time offset is based at least in part on the first time offset” Of Claim 1.
2. On p.8-9 of the Appellant’s brief, Appellant argues that Kangude does not discloses the limitation “receiving information identifying a second time offset between the second time and a third time, wherein the second time offset is based at least in part on the first time offset” as in claim 1. In response examiner respectfully disagrees.
As stated in Kangude, "(See Step 306 on Fig. 3 and Para. 0026), Base station 101 then sends a handover indication to user equipment 109 (step 306) with the reserved signature to use and the RACH slot to use with base station 102. (The Rach slot to use is interpreted as the second time offset)…. (Para. 0023), The DL timing difference with the measured base station's SFN information helps the source base station know when the RACH slots and other frame portions happen in the target base station…. the RACH slots are designed so that the user equipment can access them with only sub-frame synchronization without needing frame Therefore, the RACH slot  from the source base station to the UE is determined based on the DL timing difference)". 
As such Kangude clearly discloses the limitation “receiving information identifying a second time offset between the second time and a third time, wherein the second time offset is based at least in part on the first time offset”, as recited in claim 1.

C. Neither Kangude Nor Dimou Teach Or Otherwise Render Obvious “transmitting the random access message at the third time based at least in part on the second time offset” Of Claim 1.
3. On p.9 of the Appellant’s brief, Appellant argues that Kangude does not discloses the limitation “transmitting the random access message at the third time based at least in part on the second time offset” as in claim 1. In response examiner respectfully disagrees.
As stated in Kangude, "(Para. 0023), the RACH slots are designed so that the user equipment can access them with only sub-frame synchronization without needing frame synchronization …. (See step 308 on Fig. 3 and Para. 0027), User equipment 109 accesses RACH with the reserved signature in the specified slot in base station 102 (step 308) (Therefore, the user equipment transmits a Random Access Channel message on one of the RACH slots which is a third time)". 
As such Kangude clearly discloses the limitation “transmitting the random access message at the third time based at least in part on the second time offset”, as recited in claim 1.

D. Independent Claims 8, 20, And 26 Include Limitations Similar To The Limitations of Claim 1 Discussed Above.
4. Appellant argues that Independent claims 8, 20 and 26 recite features similar to those recited in independent claim 1 as discussed above. Thus, independent claims 8, 20 and 26 are also believed to be allowable for similar reasons as set forth above for independent claim 1. (see Appeal Brief, page 9).
	In response to (4), this is a similar argument with respect to (1, 2 and 3), which Examiner incorporates her response from above.  

E. Dependent Claims 2, 3, 5, 6, 9-12, 14-18, 21-24, 27, 29 And 30 Are All Allowable Over The Cited Combination For At Least the Same Reasons As Independent Claims 1, 8, 20, And 26.
5. Appellant argues that claims 2, 3, 5, 6, 9-12, 14-18, 21-24, 27, 29 and 30 are dependent from one of independent claims 1, 8, 20 and 26. Thus, they are also believed to be allowable for at least the same reasons as set forth above for independent claims 1, 8, 20 and 26. (see Appeal Brief, page 10).
	In response to (5), this is a similar argument with respect to (1, 2, 3 and 4), which Examiner incorporates her response from above.  

F. Rejections of Claims 4, 7, 13, 19, 25, and 28 In View of Kangude, Dimou, and Lee.
	6. Appellant argues that claims 4, 7, 13, 19, 25 and 28 are dependent from one of independent claims 1, 8, 20 and 26. Thus, they are also believed to be allowable for at least the 
	In response to (6), this is a similar argument with respect to (1, 2, 3, 4 and 5), which Examiner incorporates her response from above.  

	Thus, the rejection of the claims is believed to be proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/NATALI N PASCUAL PEGUERO/
Examiner, Art Unit 2463


Conferees:
/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        
                                                                                                                                                                                                      
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.